         Case 1:19-cv-01263-MHS Document 12 Filed 03/25/20 Page 1 of 5




          In the United States Court of Federal Claims
                                          No. 19-1263T

                                      (Filed: March 25, 2020)

                                     (NOT TO BE PUBLISHED)

                                                )
    GARY NOBORU FUJITA,                         )
                                                )
                        Plaintiff,              )
                                                )
           v.                                   )
                                                )
    THE UNITED STATES,                          )
                                                )
                         Defendant.             )
                                                )

                                      OPINION AND ORDER

        On August 22, 2019, Plaintiff, Gary Noboru Fujita, filed a complaint with this Court,
alleging that he is owed $3,224,163.32 because “Defendant injured Plaintiff . . . by collecting
assets without jurisdiction.” Compl. at 1. Specifically, Mr. Fujita claims that “[t]he United
States is involved knowingly and maliciously against plaintiff” and should therefore be required
to pay him for “ill gotten gains.” Compl. at 2. 1

        On October 21, 2019, the government filed a motion to dismiss pursuant to Rule 12(b)(1)
of the Rules of the Court of Federal Claims (“RCFC”). On November 6, 2019, Mr. Fujita filed a
response to the government’s motion to dismiss. On November 19, 2019, the government filed
a reply in further support of its motion to dismiss.


1 Although Mr. Fujita references certain U.S. Tax Court proceedings, see Compl. at 1 – and his
complaint includes a U.S. Tax Court judgment as an exhibit – Mr. Fujita fails to explain how or
why those Tax Court proceedings impact, or otherwise relate to, his claims before this Court. In
the Tax Court matter, however, Mr. Fujita’s claims against the Internal Revenue Service (“IRS”)
were dismissed, and, indeed, the Tax Court imposed a civil penalty because Mr. Fujita
demonstrated “no legitimate ground for attempting to invoke the [Tax] Court’s jurisdiction.”
Fujita v. IRS, No. 296-19, at *1 (T.C. Jun. 21, 2019). Mr. Fujita also attaches to his complaint a
variety of other tax-related documents, including, but not limited to, the IRS’s motion to dismiss
filed in Mr. Fujita’s Tax Court case, various IRS lien and levy notices against certain of his
assets, and other transaction statements of unexplained significance. The Court cannot, and does
not, construe any of these additional documents – individually or collectively – to constitute a
cognizable claim within this Court’s jurisdiction.
         Case 1:19-cv-01263-MHS Document 12 Filed 03/25/20 Page 2 of 5



       For the reasons explained below, the government’s motion is GRANTED, and
Mr. Fujita’s complaint is DISMISSED.2

         The Court has a duty to ensure that it has jurisdiction over any claim presented. See, e.g.,
St. Bernard Parish Gov’t v. United States, 916 F.3d 987, 992-93 (Fed. Cir. 2019). This means
that “[i]f the court determines at any time that it lacks subject-matter jurisdiction, the court must
dismiss the action.” RCFC 12(h)(3). With respect to the United States government, it cannot be
sued absent its consent (i.e., a waiver of sovereign immunity). FDIC v. Meyer, 510 U.S. 471,
475 (1994). Accordingly, “except as Congress has consented to a cause of action against the
United States, ‘there is no jurisdiction in the Court of [Federal] Claims more than in any other
court to entertain suits against the United States.’” United States v. Testan, 424 U.S. 392, 400
(1976) (quoting United States v. Herwood, 312 U.S. 584, 587-588 (1941)).

        Generally, “the jurisdiction of the Court of Federal Claims is defined by the Tucker Act,
which gives the court authority to render judgment on certain monetary claims against the United
States.” RadioShack Corp. v. United States, 566 F.3d 1358, 1360 (Fed. Cir. 2009). The bounds
of the Court’s jurisdiction under the Tucker Act are defined in 28 U.S.C. § 1491, which provides:

         The United States Court of Federal Claims shall have jurisdiction to render
         judgment upon any claim against the United States founded either upon the
         Constitution, or any Act of Congress or any regulation of an executive
         department, or upon any express or implied contract with the United States, or
         for liquidated or unliquidated damages in cases not sounding in tort.

28 U.S.C. § 1491(a)(1).

        In addition to vesting this Court with jurisdiction, the Tucker Act waives the sovereign
immunity of the United States “[f]or actions pursuant to contracts with the United States, actions
to recover illegal exactions of money by the United States, and actions brought pursuant to
money-mandating statutes, regulations, executive orders, or constitutional provisions[.]” Roth v.
United States, 378 F.3d 1371, 1384 (Fed. Cir. 2004); see also United States v. Navajo Nation,
556 U.S. 287, 289-90 (2009). The Tucker Act, however, “does not create a substantive cause of
action[.]” Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005). Moreover, “[n]ot
every claim invoking the Constitution, a federal statute, or a regulation is cognizable under the
Tucker Act.” United States v. Mitchell, 463 U.S. 206, 216 (1983).

       The Tucker Act waives the government’s sovereign immunity for lawsuits seeking tax
refunds, but only when certain procedural requirements contained in the Internal Revenue Code


2
  The Court notes that a nearly identical lawsuit was filed with this Court by Mr. Fujita’s wife,
Ms. Karen Kress Fujita, the day after this complaint was filed. See Fujita v. United States, No.
19-1274T (Fed. Cl. Aug. 23, 2019). The Court today, by separate order, similarly dismisses Ms.
Fujita’s case, as well. The Court also notes that both Mr. and Ms. Fujita, in their respective
actions, failed to join each other, notwithstanding that each spouse may be a necessary party with
respect to the other’s claims. Cf. Gorski v. United States, 94 Fed. Cl. 253, 258-59 (2010).
           Case 1:19-cv-01263-MHS Document 12 Filed 03/25/20 Page 3 of 5



(“I.R.C.”) 3 are satisfied. I.R.C. § 7422(a); United States v. Clintwood Elkhorn Min. Co., 553
U.S. 1, 4-5 (2008). Thus, the requirements of I.R.C. § 7422 “impose[ ] . . . a jurisdictional
prerequisite to a refund suit” which all tax refund plaintiffs in this Court must satisfy. Chi.
Milwaukee Corp. v. United States, 40 F.3d 373, 374 (Fed. Cir. 1994); see also Roberts v. United
States, 242 F.3d 1065, 1067 (Fed. Cir. 2001) (explaining that I.R.C. § 7422 imposes
“jurisdictional prerequisites to filing a refund suit”). If all of the § 7422 requirements are not
satisfied, this Court does not have subject matter jurisdiction over the tax refund claim, and the
case must be dismissed. See, e.g., Shore v. United States, 9 F.3d 1524, 1526 (Fed. Cir. 1993).

        When a plaintiff is proceeding pro se, his or her pleadings are entitled to receive a more
liberal construction than the Court would give to pleadings prepared by counsel. See Haines v.
Kerner, 404 U.S. 519 (1972). Giving a pro se litigant’s pleadings a liberal construction,
however, does not relieve a pro se plaintiff from the responsibility of satisfying this Court’s
jurisdictional requirements. See Kelly v. Sec’y, U.S. Dep’t of Labor, 812 F.2d 1378, 1380 (Fed.
Cir. 1987); Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988); Hale
v. United States, 143 Fed. Cl. 180, 184 (2019). Taking into consideration Mr. Fujita’s pro se
status by broadly construing his arguments – and, of course, assuming that all of his allegations
are true, as the Court must at this stage – this Court nevertheless holds that none of Mr. Fujita’s
claims fall within our Court’s jurisdiction.

        First, Mr. Fujita’s complaint contains claims which clearly are not within the jurisdiction
of this Court. For example, the U.S. Court of Appeals for the Federal Circuit has held that the
Court of Federal Claims does not possess jurisdiction over claims for damages flowing from the
allegedly “unlawful” collection activities of the IRS. Ledford v. United States, 297 F.3d 1378,
1382 (Fed. Cir. 2002) (discussing I.R.C. § 7433(a)); see Zolman v. United States, 2018 WL
1664690, at *2 (Fed. Cl. April 6, 2018) (relying upon Ledford, 297 F.3d at 1382, and holding
that the Court of Federal Claims does not possess subject-matter jurisdiction to consider damages
claims resulting from allegedly unauthorized collection actions of the IRS). If Mr. Fujita’s
claims belong anywhere, in that regard, they must be filed in a United States district court. See
I.R.C. §§ 7426(a)(1) (wrongful levy), 7432(a) (civil damages for failure to release lien), 7433(a)
(civil damages for certain unauthorized collection actions); Ledford, 297 F.3d at 1382. Here, Mr.
Fujita claims that “[t]he United States is involved knowingly and maliciously against plaintiff”
and that the IRS “lacked jurisdiction to collect taxes from him.” Compl. at 1-3. Mr. Fujita’s
belief that the IRS lacks the authority to collect taxes from him appears to be based on the fact
that the Tax Court previously held that it lacked jurisdiction over his claims in that earlier case. 4
But, Mr. Fujita fundamentally confuses the Tax Court’s jurisdiction over particular claims (or the

3
    The Internal Revenue Code is Title 26 of the United States Code.
4
  The government highlights that Mr. Fujita’s complaint is “one of a number of similar pro se
actions filed in this Court since 2018 ‘filed by individuals challenging the jurisdiction of the IRS
based, in part, on petitions previously dismissed by the U.S. Tax Court.’” ECF No. 5, Motion to
Dismiss at 3 & n.4 (quoting Sanders v. United States, 145 Fed. Cl. 37, 38 (2019), and collecting
cases). Accordingly, the government contends that “this line of argument is so ‘palpably
unsound’ as to be frivolous.” Id. at 7 (citing Saladino v. United States, 63 Fed. Cl. 754, 757
(2005) (quoting Ledford, 297 F.3d at 1382)). At least in this case, the Court agrees with the
government.
          Case 1:19-cv-01263-MHS Document 12 Filed 03/25/20 Page 4 of 5



lack thereof), on the one hand, and the IRS’s authority to collect taxes, on the other. As noted
above, claims challenging the IRS’s authority to collect taxes do not fall within this Court’s tax
refund jurisdiction. As such, this Court does not possess subject-matter jurisdiction over Mr.
Fujita’s claim for alleged “ill gotten gains.” Compl. at 2.

         Second, even if Mr. Fujita’s complaint plausibly could be construed as a tax refund claim
within this Court’s jurisdiction, his complaint nevertheless fails to satisfy the pleading
requirements to maintain such an action. Even assuming Mr. Fujita had alleged that he paid his
contested taxes “in full,” see Diversified Group Incorporated v. United States, 841 F.3d 975, 981
(Fed. Cir. 2016) (citing Flora v. United States, 362 U.S. 145, 177 (1960)), he nevertheless failed
to file a proper tax refund claim, a prerequisite for this Court’s jurisdiction pursuant to I.R.C.
§ 7422(a). Prior to filing a tax refund suit in this Court, a would-be plaintiff must first timely file
a tax refund claim with the IRS. See I.R.C. § 7422(a) (“[n]o suit or proceeding shall be
maintained in any court for the recovery of any internal revenue tax alleged to have been
erroneously or illegally assessed or collected . . . until a claim for refund or credit has been duly
filed with the Secretary. . .”); Strategic Hous. Fin. Corp. of Travis Cty. v. United States, 608 F.3d
1317, 1324 (Fed. Cir. 2010) (holding that “a party seeking to recover any internal-revenue tax,
penalty, or sum from the United States must pursue and exhaust its administrative remedies
pursuant to the IRS’s regulations prior to filing a complaint in federal court”); Schiff v. United
States, 24 Cl. Ct. 249, 251 (1991) (internal citations omitted) (“It is well settled that the timely
filing of an administrative refund claim with the IRS is a condition precedent for tax refund
jurisdiction in the Claims Court.”).

        Taxpayers may file such claims with the IRS either formally or informally, provided that
the form of the claims puts the IRS sufficiently on “notice” of the existence of such claims. See
Computervision Corp. v. United States, 445 F.3d 1355, 1363-64 (Fed. Cir. 2006) (explaining that
this requirement “is designed both to prevent surprise and to give adequate notice to the [IRS] of
the nature of the claim and the specific facts upon which it is predicated, thereby permitting an
administrative investigation and determination”), cert. denied, 549 U.S. 1338 (2007); First Nat.
Bank of Fayetteville, Ark. v. United States, 727 F.2d 741, 744 (Fed. Cir. 1984). Mr. Fujita
neither alleges that he filed, nor does he appear to have filed, any kind of tax refund claim with
the IRS for any of the tax years to which his complaint relates. Accordingly, this Court lacks
subject-matter jurisdiction over Mr. Fujita’s complaint, even if it could be construed as seeking a
tax refund.

         Third, even if Mr. Fujita had complied with the statutory and regulatory prerequisites to
filing a tax refund suit – which he did not – his complaint further fails to comply with RCFC
9(m). Pursuant to that Rule, a plaintiff’s complaint in a tax refund suit in this Court must include
“a copy of the claim for refund, and a statement identifying:”

       the tax year(s) for which a refund is sought; the amount, date, and place of each payment
       to be refunded; the date and place the return was filed, [ ] the name, address, and
       identification number of the taxpayer(s) appearing on the return; the date and place the
       claim for refund was filed; and the identification number of each plaintiff[.]

RCFC 9(m)(2)(A-B); see Ellis v. United States, 2020 WL 1081717 T *2 (Fed. Cir. Mar. 6, 2020)
(discussing RCFC 9(m)’s “specific information requirement”).
         Case 1:19-cv-01263-MHS Document 12 Filed 03/25/20 Page 5 of 5



         Here, not only does Mr. Fujita’s complaint fail to include the requisite information
pursuant to RCFC 9(m), his complaint also barely manages to refer to any specific information
regarding what refund he seeks. For example, instead of indicating particular tax years for which
he seeks a refund, Mr. Fujita’s complaint simply alleges that the government collected
$3,224,163.32 in taxes “without jurisdiction.” Compl. at 1. Although that figure may represent
the total sum of taxes he contests, that is insufficient to satisfy RCFC 9(m)’s specificity
requirement. Ellis, 2020 WL 1081717 T at *2. As such, Mr. Fujita’s complaint also is dismissed
for failing to comply with RCFC 9(m).

        Finally, to the extent that Mr. Fujita is asking this Court to review the decisions or actions
of the Tax Court, we do not have jurisdiction to do so. Joshua v. United States, 17 F.3d 378, 380
(Fed. Cir. 1994) (noting that “the Court of Federal Claims does not have jurisdiction to review
the decisions of district courts or the clerks of district courts relating to proceedings before those
courts”); Wong v. United States, 49 Fed. Cl. 553, 555 (2001) (holding that “[d]ecisions issued by
the Tax Court may not be appealed before this court”).

        For the foregoing reasons, the government’s motion to dismiss Mr. Fujita’s claim for lack
of subject-matter jurisdiction, pursuant to RCFC 12(b)(1), is GRANTED. Furthermore, Mr.
Fujita’s complaint also is DISMISSED pursuant to RCFC 9(m) and RCFC 41(b) for failing to
comply with this Court’s rules. 5 The Clerk is directed to enter judgment accordingly.

       It is so ORDERED.


                                                       s/Matthew H. Solomson
                                                       Matthew H. Solomson
                                                       Judge




5
  See RCFC 41(b) (“If the plaintiff fails to prosecute or to comply with these rules or a court
order, the court may dismiss on its own motion or the defendant may move to dismiss the action
or any claim against it.”); Van Vorst v. United States, 2009 WL 1490587 at *2 (Fed. Cl. May 21,
2009) (noting that the Court may dismiss the plaintiff’s complaint “pursuant to RCFC 41(b)” for
failing to “comply with RCFC 9(m)”).
